Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-15 are allowed.  Claims 10-15 are newly added.  Claims 1, 9, and 10 are independent.

2.	A type is found in the reasons for allowance of Office Action dated October 12, 2021.  Page 2, section 2, line 2, “15” should have been – 9 --.  

3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 are allowable over the prior art of record. The claims 1 and 9 each require the following limitations:

at least one processor configured to:
generate image data representing a light receiving result by the light-receiving element;
set a reading resolution in the first direction when the reading unit reads the image of the document and a reading resolution in the second direction when the reading unit reads the image of the document, the reading unit reading the image of the document at the set reading resolution;

correct an image represented by the generated image data to reduce the inclination amount;
output image data indicative of an corrected image; and
obtain information relating to a length in the first direction of the document to be read by the reading unit,
wherein in a case where a length in the first direction of the document is greater than a predetermined length and the at least one processor outputs the image data indicative of the corrected image, whose resolution in the first direction is a first resolution and resolution in the second direction is a second resolution lower than the first resolution, the at least one processor sets the reading resolution in the first direction to the first resolution and sets the reading resolution in the second direction to the second resolution, and
wherein in a case where the length in the first direction of the document is less than the predetermined length and the at least one processor outputs the image data indicative of the corrected image, whose resolution in the first direction is the first resolution and resolution in the second direction is the second resolution, the at least one processor sets the reading resolution in the first direction to the first resolution and sets the reading resolution in the second direction to a third resolution higher than the second resolution.

New claim 10 recite limitations that are the same or similar to those of claim 1.  The first and the second “wherein” clauses of claim 10 correspond to the second and the first “wherein” clauses of claim 1, respectively.
Claims 2-8 depend on claim 1, directly or indirectly.
Claims 11-15 depend on claim 10, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Prior Art
4.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Aihara (US 2004/0091172 A1) discloses an image processing device.  The device extracts resolution data from an input image data, and executes resolution converting processing on the input image data to provide longitudinal and lateral resolutions equal to each other when the longitudinal and lateral resolutions are different from each other.  An inclination of the image having the longitudinal and lateral resolutions equal to each other is detected, and the image data having longitudinal and lateral resolutions equal to each other is rotated in accordance with the inclination.  
	Hashimoto Ayumu (US 2017/0264782 A1) discloses an image processing apparatus including a reading device and at least one processor.  The reading device reads a document into image data of a document image with a first resolution and a second resolution that are different from each other.  The first resolution is used for reading the document in a main scanning direction.  The second resolution is used for reading the document in a sub-scanning direction.  One or more processors detects an inclination angle of the document image corresponding to inclination of the document, obtains a distortion angle of the document image based on the inclination angle and a ratio between the first resolution and the second resolution, and correct distortion of the document using the distortion angle.
Hashimoto Ayumi (Japanese Publication No. 2017-168941A) (machine English translation attached) discloses an image processing device (100) having a reading part (121) that reads an original with resolutions different in the main scanning direction and the sub-scanning direction, an inclination detection part (123) that detects an inclination angle of an original image corresponding to the original from image data obtained by the reading, and a distortion detection part (125) that obtains a distortion angle which occurs in the original image in accordance with the inclination angle and a rate [ratio] of the resolution in the main scanning direction to the resolution in the sub-scanning direction in the reading, and a distortion correction part (126) that corrects a distortion of the original image on the basis of the distortion angle.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674